Indian claims. — On December 23, 1981 the court entered the following order:
On June 3,1981, the issue of liability and damages in this claim, Exception 8 in Indian Claim No. 189-C, was tried on the merits. The claim is for the acreage within the Red Lake Indian Reservation opened to disposal pursuant to the provisions of the Act of February 20,1904, 33 Stat. 46.
On December 8, 1981, the parties filed a Joint Motion for Entry of Final Severed Judgment Pursuant to Stipulation, which attached their Stipulation of Facts and for Entry of Severed Judgment, signed on behalf of the plaintiffs by their attorney of record, and for the defendant by its attorneys of record, who included the Assistant Attorney General, Land and Natural Resources Division. The stipulation concluded with the parties’ request that judgment be entered in favor of the Red Lake Band for $8,100,000 plus interest of $247.91 per day for each day commencing August 1,1981, until the judgment is paid.
it is therefore ordered that, without prejudice to any other claim in this case or any claim to which the Minnesota Chippewa Tribe or the Red Lake Band and the United States are parties in cases Nos. 19, 189-A, 189-B, and 188, judgment be entered for plaintiff Red Lake Band against the United States for eight million, one hundred thousand dollars ($8,100,000), plus interest of $247.91 per day for each day commencing August 1, 1981, until the judgment is paid.